ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                               This original petition for a writ of mandamus challenges a
                   district court order denying a motion for summary judgment in a medical
                   malpractice action.
                               A writ of mandamus is an extraordinary remedy available to
                   compel the performance of an act that the law requires or to control an
                   arbitrary or capricious exercise of discretion. NRS 34.160; Intl Game
                   Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556,
                   558 (2008). Whether a petition for writ of mandamus will be considered is
                   within this court's sole discretion, Smith v. Eighth Judicial Dist. Court,
                   107 Nev. 674, 677, 818 P.2d 849, 851 (1991), and it is petitioners' burden
                   to demonstrate that our extraordinary intervention is warranted. Pan v.
                   Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                   Moreover, writ relief is generally available only when there is no plain,
                   speedy, and adequate remedy in the ordinary course of law. NRS 34.170;
                   Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558.
                               Having considered the petition, we are not persuaded that our
                   intervention is warranted at this time. NRAP 21(b)(1); Pan, 120 Nev. at
                   228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly,
                   we
                               ORDER the petition DENIED.




                   Pickering                                 Saitta




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ez,
                cc: Hon. Adriana Escobar, District Judge
                     Bonne, Bridges, Mueller, O'Keefe & Nichols
                     Patti, Sgro & Lewis
                     North Las Vegas City Attorney
                     Phillip Hack & Associates APC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A